Harold E. Koreman, J.
Petitioner seeks to review, pursuant to CPLR article 78, the dismissal of his appeal by respondent which was taken pursuant to the provisions of section 310 of the Education Law. Respondent has filed objections in point of law seeking dismissal of the petition for failure to state facts sufficient to entitle petitioner to the relief sought. Petitioner had sought an order from respondent punishing the President of State University College at Fredonia, New York, for permitting members of his staff and faculty to participate in a student strike. Petitioner’s position is that respondent is required to enforce the provisions of section 210 of the Civil Service Law (Taylor Law). Respondent dismissed the proceeding on the ground that he lacked jurisdiction in the matter. The Commissioner of Education has no appellate or judicial powers over controversies within the State University. (Matter of Bowen v. Allen, 17 A D 2d 12, affd. 13 N Y 2d 663.)
Respondent’s motion is granted and the petition is dismissed.